DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on 31 January 2020. Claims 1-34 are pending in the case. Claims 1, 33, and 34 are the independent claims. This action is non final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33 and 34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claims 33 and 34 recites a computer readable medium, and data processing system, which is not comprehensively defined by the specification. The broadest reasonable interpretation of a claim thus drawn to a computer readable medium and data processing system (computing device) encompasses software per se in view of the ordinary and customary meaning of the claimed elements as described in the disclosure.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.

Applicant is respectfully requested to positively recite specific structural components.

Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method, independent claim 33 recites a non-transitory computer readable medium, and independent claim 34 recites a system. Therefore, Step 1 is satisfied for claims 1-34. Step 2A Prong One: The independent claims recites “obtaining input data comprising a plurality of data values, wherein 

These observations or evaluations are acts that can be practically performed in the human mind. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a computer readable medium, or computer program product in claims 1, 33, and 34 does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of “obtaining input data comprising a plurality of data values, wherein each data value is associated with a time value; obtaining a plurality of threshold criteria; and (a) selecting, or generating, a dataset or a plurality of datasets that are different to one another from the input data, and determining whether each selected, or generated dataset meets a threshold criterion of the plurality of threshold criteria; and (b) causing each selected, or generated, dataset that meets the threshold criterion to be stored in memory in association with the threshold criterion, repeating (a) and (b) for each threshold criterion of the plurality of threshold criteria, thus causing a plurality of datasets to be stored in the memory, wherein each 

Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer program product or computer readable medium. The computer program product or computer readable medium are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).

Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes using the computer components as a tool. While this type of automation improves time-series analysis, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the server, memory, processor, and computer readable medium are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the computer program product or computer readable medium is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2010/0325132 A1).
Regarding claim 1, Liu teaches a computer-implemented method comprising:
obtaining input data comprising a plurality of data values, wherein each data value is associated with a time value (see Liu, Paragraphs [0001], [0005], “time-series signals from multiple sensors… raw time-series signals”);
obtaining a plurality of threshold criteria; and (a) selecting, or generating, a dataset or a plurality of datasets that are different to one another from the input data, and determining whether each selected, or generated dataset meets a threshold criterion of the plurality of threshold criteria (see Liu, Paragraphs [0005]-[0008], [0031]-[0046], “if the query is for determining a trend pertaining to the raw time-series signal, the executor component 108 can execute the query over the first time-series signal. In another example, if the query is for generating a histogram pertaining to the raw time-series signal, the executor component 108 can execute the query over the first and the second time-series signals. In yet another example, if the query is for determining a correlation pertaining to the raw time-series signal within a relatively short time window, the executor component 108 can execute the query over the third time-series signal.”);
and (b) causing each selected, or generated, dataset that meets the threshold criterion to be stored in memory in association with the threshold criterion (see Liu, Figure 2, Paragraphs [0047]-[0049], “the compressed representation generator component 206 can receive the time-series signal 204 from a sensor or arrangement of sensors. The compressed representation generator component 206 can generate a first time-series signal 208, a second time-series signal 210, and a third time-series signal 212 that are representations of portions of the raw time-series signal 204.”),
repeating (a) and (b) for each threshold criterion of the plurality of threshold criteria, thus causing a plurality of datasets to be stored in the memory, wherein each stored dataset meets a threshold criterion of the plurality of threshold criteria (see Liu, Figure 2, Paragraphs [0047]-[0049], “the compressed representation generator component 206 can receive the time-series signal 204 from a sensor or arrangement of sensors. The compressed representation generator component 206 can generate a first time-series signal 208, a second time-series signal 210, and a third time-series signal 212 that are representations of portions of the raw time-series signal 204.” The process is repeated for each query.);
and wherein each stored dataset comprises a plurality of data values and an indication of the time value associated with each one of the plurality of data values (see Liu, Figure 2, Paragraphs [0047]-[0049], The time-series data indicates the time associated with the data.).

Regarding claim 2, Liu further teaches:
wherein each threshold criterion is a desired level of similarity or fidelity between a dataset and the input data, or a desired level of accuracy with which a dataset represents the input data; and wherein each threshold criterion is expressed as a percentage (see Liu, Paragraph [0056], “values for elements of the matrix can be selected so as to avoid false negatives when correlation queries are executed using the third time-series signal 212. For instance, a correlation query can be used to determine a measure of similarity between two time-series signals.”).

Regarding claim 3, Liu further teaches:
wherein determining whether a selected, or generated, dataset meets a threshold criterion comprises: calculating a first average of the data values in the dataset; calculating a second average of the data values in the input data; calculating an accuracy score by determining a difference between the first average and the second average and dividing the difference by the second average; and see Liu, Paragraph [0051], “the filter component 302 can cause averages of values over certain periods of time to be generated and output.”).

Regarding claim 4, Liu further teaches:
wherein selecting one or more datasets from the input data comprises: selecting a subset of the input data, for each dataset, wherein the subset comprises not all of the plurality of data values from the input data (see Liu, Paragraphs [0005]-[0008], [0031]-[0046], “different types of queries can be executed over the different time-series signals that represent a raw time-series signal.”).

Regarding claim 5, Liu further teaches:
wherein generating one or more datasets from the input data comprises calculating, or inferring, data values from the data values of the input data, comprising using linear interpolation, or non-linear interpolation (see Liu, Paragraphs [0005]-[0008], [0031]-[0046], “the query can be a query for determining a trend pertaining to the raw time-series signal, a query for determining a histogram pertaining to the raw time-series signal, or a query for determining a correlation pertaining to the raw time-series signal.”).

Regarding claim 6, Liu further teaches:
wherein selecting, or generating, one or more datasets comprises selecting, or generating, a dataset that differs from at least one previously selected, or generated, dataset by greater than, or less than, a threshold amount (see Liu, Figure 2, Paragraphs [0047]-[0049], “Turning now to FIG. 2, an example system 200 that facilitates generating time-series signals that are compressed representations of portions of a raw time-series signal is illustrated.”).

Regarding claim 7, Liu further teaches:
wherein all of the data values taken from all of the stored datasets are the same as all of the data values from the input data, such that the stored datasets can be see Liu, Figure 2, Paragraphs [0047]-[0049], “Turning now to FIG. 2, an example system 200 that facilitates generating time-series signals that are compressed representations of portions of a raw time-series signal is illustrated.”).

Regarding claim 8, Liu further teaches:
wherein causing the dataset that meets the threshold criterion to be stored comprises: identifying at least one data value associated with a time value in the dataset to be stored that is duplicated in another dataset that is stored in the memory; and preventing the identified data value from being stored in the memory (see Liu, Paragraph [0056], “a correlation query can be used to determine a measure of similarity between two time-series signals. The third time-series signal 212 may be used in connection with certain types of correlation queries. As the third time-series signal 212 is a compression of the residual signal, false negatives (e.g., indicating that two signals are dissimilar when they are, in fact, similar) and false positives (e.g., indicating that two signals are similar when they are, in fact, dissimilar) can occur. Occurrences of false negatives can be eliminated or kept below a declared error tolerance through configuration of values of elements in the matrix A.”).

Regarding claim 9, Liu further teaches:
wherein selecting, or generating, each dataset comprises: selecting, or generating, each dataset from the input data and based on at least one of the previously stored datasets, such that the selected, or generated, dataset does not comprise at least one data value associated with a time value in the dataset that is duplicated in at least one of the previously stored datasets (see Liu, Paragraph [0056], “a correlation query can be used to determine a measure of similarity between two time-series signals. The third time-series signal 212 may be used in connection with certain types of correlation queries. As the third time-series signal 212 is a compression of the residual signal, false negatives (e.g., indicating that two signals are dissimilar when they are, in fact, similar) and false positives (e.g., indicating that two signals are similar when they are, in fact, dissimilar) can occur. Occurrences of false negatives can be eliminated or kept below a declared error tolerance through configuration of values of elements in the matrix A.”).

Regarding claim 10, Liu further teaches:
wherein each dataset that meets a first threshold criterion that is caused to be stored in the memory does not comprise a data value that is in a dataset associated with a threshold criterion that does not meet the first threshold criterion (see Liu, Paragraph [0056], “values for elements of the matrix can be selected so as to avoid false negatives when correlation queries are executed using the third time-series signal 212. For instance, a correlation query can be used to determine a measure of similarity between two time-series signals.”).

Regarding claim 11, Liu further teaches:
receiving a request, from a requesting device, for data comprising a threshold criterion; in response to the request, identifying a dataset associated with a threshold criterion that meets the threshold criterion in the request, and identifying one or more datasets each associated with a threshold criterion that does not meet in the threshold criterion; and transmitting the identified dataset, or datasets, to the requesting device (see Liu, Paragraph [0056], “As the third time-series signal 212 is a compression of the residual signal, false negatives (e.g., indicating that two signals are dissimilar when they are, in fact, similar) and false positives (e.g., indicating that two signals are similar when they are, in fact, dissimilar) can occur. Occurrences of false negatives can be eliminated or kept below a declared error tolerance through configuration of values of elements in the matrix A”).

Regarding claim 12, Liu further teaches:
for at least one of the stored datasets, removing at least one data value that is not required to meet the threshold criterion associated with the dataset (see Liu, Paragraph [0056], “As the third time-series signal 212 is a compression of the residual signal, false negatives (e.g., indicating that two signals are dissimilar when they are, in fact, similar) and false positives (e.g., indicating that two signals are similar when they are, in fact, dissimilar) can occur. Occurrences of false negatives can be eliminated or kept below a declared error tolerance through configuration of values of elements in the matrix A”).

Regarding claim 13, Liu further teaches:
wherein each time value in the input data is associated with a plurality of data values and wherein each time value in the stored dataset is associated with a plurality of data values (see Liu, Figure 2, Paragraphs [0047]-[0049], “The system 200 may additionally include a second data repository 214, and the compressed representation generator component 206 can cause the first time-series signal 208, the second time-series signal 210, and the third time-series signal 212 to be stored as compressed time-series signals 216 in the data repository 214 (or distributed across multiple data repositories).”).

Regarding claim 14, Liu further teaches:
wherein the plurality of data values for each time value are associated with a corresponding plurality of variables, comprising at least a first variable and a second variable (see Liu, Paragraph [0056], “For a signal with dimension (e.g., length) n, the projected signal can be of dimension m.”).

Regarding claim 15, Liu further teaches:
wherein the selecting, or generating, a dataset or a plurality of datasets that are different to one another from the input data comprises performing a calculation on the plurality of data values for each time value to determine a single data value for each time value, and selecting, or generating, a dataset or a plurality of datasets based on the plurality of determined single values (see Liu, Figure 2, Paragraphs [0047]-[0049], “The compressed representation generator component 206 can generate a first time-series signal 208, a second time-series signal 210, and a third time-series signal 212 that are representations of portions of the raw time-series signal 204. As noted above, the first time-series signal can represent low frequency portions of the raw time-series signal 204, the second time-series signal 210 can represent spikes (anomalies) in the raw time-series signal 204, and the third time-series signal 212 can represent a high-frequency (noise) portion of the raw time-series signal 204.”).

Regarding claim 16, Liu further teaches:
wherein the obtaining a plurality of threshold criteria comprises obtaining a plurality of threshold criteria for each of the plurality of variables, including obtaining a first plurality of threshold criteria for the data values associated with the first variable and obtaining a second plurality of threshold criteria for the data values associated with the second threshold criteria (see Liu, Paragraphs [0005]-[0008], [0031]-[0046], “if the query is for determining a trend pertaining to the raw time-series signal, the executor component 108 can execute the query over the first time-series signal. In another example, if the query is for generating a histogram pertaining to the raw time-series signal, the executor component 108 can execute the query over the first and the second time-series signals. In yet another example, if the query is for determining a correlation pertaining to the raw time-series signal within a relatively short time window, the executor component 108 can execute the query over the third time-series signal.”).

Regarding claim 17, Liu further teaches:
wherein the selecting, or generating, a dataset or a plurality of datasets comprises selecting, or generating, a dataset or a plurality of datasets in respect of each of the plurality of variables, including selecting, or generating, a first dataset or a first plurality of datasets in respect of the first data values associated with the first variable and selecting, or generating, a second dataset or a second plurality of datasets in respect of the data values associated with the second variable (see Liu, Paragraphs [0005]-[0008], [0031]-[0046], “if the query is for determining a trend pertaining to the raw time-series signal, the executor component 108 can execute the query over the first time-series signal. In another example, if the query is for generating a histogram pertaining to the raw time-series signal, the executor component 108 can execute the query over the first and the second time-series signals. In yet another example, if the query is for determining a correlation pertaining to the raw time-series signal within a relatively short time window, the executor component 108 can execute the query over the third time-series signal.”).

Regarding claim 18, Liu further teaches:
wherein the determining whether each selected, or generated dataset meets a threshold criterion of the plurality of threshold criteria comprises determining whether each selected, or generated dataset of each of the plurality of variables meets a threshold criterion of the respective plurality of threshold criteria, including determining whether each selected, or generated dataset of the first variable meets a threshold criterion of the first plurality of threshold criteria and determining whether each selected, or generated dataset of the second variable meets a threshold criterion of the second plurality of threshold criteria (see Liu, Paragraphs [0005]-[0008], [0031]-[0046], “if the query is for determining a trend pertaining to the raw time-series signal, the executor component 108 can execute the query over the first time-series signal. In another example, if the query is for generating a histogram pertaining to the raw time-series signal, the executor component 108 can execute the query over the first and the second time-series signals. In yet another example, if the query is for determining a correlation pertaining to the raw time-series signal within a relatively short time window, the executor component 108 can execute the query over the third time-series signal.”).

Regarding claim 19, Liu further teaches:
wherein either the first plurality of threshold criteria are the same as the second plurality of threshold criteria, or wherein the first plurality of threshold criteria are different from the second plurality of threshold criteria (see Liu, Paragraph [0056], “a correlation query can be used to determine a measure of similarity between two time-series signals. The third time-series signal 212 may be used in connection with certain types of correlation queries. As the third time-series signal 212 is a compression of the residual signal, false negatives (e.g., indicating that two signals are dissimilar when they are, in fact, similar) and false positives (e.g., indicating that two signals are similar when they are, in fact, dissimilar) can occur.”).

Regarding claim 20, Liu further teaches:
wherein determining whether a selected, or generated, dataset meets a threshold criterion comprises: calculating a first average of the data values associated with the first variable in the dataset; calculating a second average of the data values associated with the second variable in the dataset; calculating a third average of the data values associated with the first variable in the input data; calculating a fourth average of the data values associated with the second variable in the input data; calculating a first accuracy score by determining a difference between the first average and the third average and dividing the difference by the third average; calculating a second accuracy score by determining a difference between the second average and the fourth average and dividing the difference by the fourth average; and determining whether either or both of the first and second accuracy scores meets the threshold criterion (see Liu, Paragraphs [0051], [0056], “the filter component 302 can be configured to execute a Fast Fourier Transform, and a first threshold number of coefficients of the Fast Fourier Transform can be retained. In another example, the filter component 302 can cause averages of values over certain periods of time to be generated and output... values for elements of the matrix can be selected so as to avoid false negatives when correlation queries are executed using the third time-series signal 212. For instance, a correlation query can be used to determine a measure of similarity between two time-series signals.”).

Regarding claim 21, Liu further teaches:
wherein the determining whether either or both of the first and second accuracy scores meets the threshold criterion comprises determining whether the first see Liu, Paragraph [0056], “a correlation query can be used to determine a measure of similarity between two time-series signals.”).

Regarding claim 22, Liu further teaches:
wherein the plurality of threshold criteria are adjustable, by a user (see Liu, Paragraphs [0005]-[0008], [0031]-[0046], “the particular time-series signal used when executing the query can be manually selected by a user who issues the query.”).

Regarding claim 23, Liu further teaches:
wherein a position of each data value of the stored dataset in a list indicates the time value associated with the data value (see Liu, Figure 2, Paragraphs [0047]-[0049], “The system 200 may additionally include a second data repository 214, and the compressed representation generator component 206 can cause the first time-series signal 208, the second time-series signal 210, and the third time-series signal 212 to be stored as compressed time-series signals 216 in the data repository 214 (or distributed across multiple data repositories).”).

Regarding claim 24, Liu further teaches:
wherein the stored dataset comprises each data value stored in association with a corresponding time value (see Liu, Figure 2, Paragraphs [0047]-[0049], “The system 200 may additionally include a second data repository 214, and the compressed representation generator component 206 can cause the first time-series signal 208, the second time-series signal 210, and the third time-series signal 212 to be stored as compressed time-series signals 216 in the data repository 214 (or distributed across multiple data repositories).”).

Regarding claim 25, Liu further teaches:
wherein the plurality of stored datasets are stored in the memory in an array where each data value is stored in association with an identifier indicative of a threshold criterion (see Liu, Figure 2, Paragraphs [0047]-[0049], “The system 200 may additionally include a second data repository 214, and the compressed representation generator component 206 can cause the first time-series signal 208, the second time-series signal 210, and the third time-series signal 212 to be stored as compressed time-series signals 216 in the data repository 214 (or distributed across multiple data repositories).”).

Regarding claim 26, Liu further teaches:
analysing the stored datasets and the input data to identify data values and the associated time values that are not stored in the stored datasets; and generating a dataset to include the identified data values, and storing the generated dataset (see Liu, Paragraph [0053], “With respect to FIG. 7, an example graph 700 that depicts an example remainder signal 702 output by the difference determiner component 306 is illustrated. The remainder signal 702 is shown as being a difference between the raw time-series signal 402 (FIG. 4) and the filtered signal 502 (FIG. 5).”).

Regarding claim 27, Liu further teaches:
wherein each selected, or generated, dataset that meets a threshold criterion requires less space in the memory in order to be stored in comparison to the input data (see Liu, Figure 2, Paragraphs [0047]-[0049], “once the first time-series signal 208, the second time-series signal 210, and the third time-series signal 212 have been generated, the raw time-series signal 204 can be removed from the first data repository 202 to free up storage space.”).

Regarding claim 28, Liu further teaches:
storing a selected, or generated, dataset that meets a threshold criterion of the plurality of threshold criteria in memory at a local device (see Liu, Figure 2, Paragraphs [0047]-[0049], “The system 200 may additionally include a second data repository 214, and the compressed representation generator component 206 can cause the first time-series signal 208, the second time-series signal 210, and the third time-series signal 212 to be stored as compressed time-series signals 216 in the data repository 214 (or distributed across multiple data repositories).”).

Regarding claim 29, Liu further teaches:
transmitting a selected, or generated, dataset that meets a threshold criterion of the plurality of threshold criteria to an external device for storage (see Liu, Figure 2, Paragraphs [0047]-[0049], “The system 200 may additionally include a second data repository 214, and the compressed representation generator component 206 can cause the first time-series signal 208, the second time-series signal 210, and the third time-series signal 212 to be stored as compressed time-series signals 216 in the data repository 214 (or distributed across multiple data repositories).”).

Regarding claim 30, Liu further teaches:
storing each selected, or generated, dataset that meets a first subset of the plurality of threshold criteria in memory at a local device; and transmitting each selected, or generated, dataset that meets a second subset of the plurality of threshold criteria to an external device for storage (see Liu, Figure 2, Paragraphs [0047]-[0049], “The system 200 may additionally include a second data repository 214, and the compressed representation generator component 206 can cause the first time-series signal 208, the second time-series signal 210, and the third time-series signal 212 to be stored as compressed time-series signals 216 in the data repository 214 (or distributed across multiple data repositories).”).

Regarding claim 31, Liu further teaches:
preventing data of the input data that is not comprised within the datasets stored at the local device and the external device from being stored (see Liu, Paragraph [0056], “Occurrences of false negatives can be eliminated or kept below a declared error tolerance through configuration of values of elements in the matrix A.”).

Regarding claim 32, Liu further teaches:
transmitting a selected, or generated, dataset that meets a first threshold criterion of the plurality of threshold criteria to an external device for storage; detecting an event based on the input data; and transmitting a selected, or generated, dataset that meets a second threshold criterion of the plurality of threshold criteria that is different to the first threshold criterion to an external device for storage (see Liu, Figure 2, Paragraphs [0047]-[0049], “The system 200 may additionally include a second data repository 214, and the compressed representation generator component 206 can cause the first time-series signal 208, the second time-series signal 210, and the third time-series signal 212 to be stored as compressed time-series signals 216 in the data repository 214 (or distributed across multiple data repositories).”).

Regarding claim 33, Liu teaches a computer program product or computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out a method comprising:
obtaining input data comprising a plurality of data values, wherein each data value is associated with a time value (see Liu, Paragraphs [0001], [0005], “time-series signals from multiple sensors… raw time-series signals”);
obtaining a plurality of threshold criteria; and (a) selecting, or generating, a dataset or a plurality of datasets that are different to one another from the input data, and determining whether each selected, or generated dataset meets a threshold criterion of the plurality of threshold criteria (see Liu, Paragraphs [0005]-[0008], [0031]-[0046], “if the query is for determining a trend pertaining to the raw time-series signal, the executor component 108 can execute the query over the first time-series signal. In another example, if the query is for generating a histogram pertaining to the raw time-series signal, the executor component 108 can execute the query over the first and the second time-series signals. In yet another example, if the query is for determining a correlation pertaining to the raw time-series signal within a relatively short time window, the executor component 108 can execute the query over the third time-series signal.”);
and (b) causing each selected, or generated, dataset that meets the threshold criterion to be stored in memory in association with the threshold criterion (see Liu, Figure 2, Paragraphs [0047]-[0049], “the compressed representation generator component 206 can receive the time-series signal 204 from a sensor or arrangement of sensors. The compressed representation generator component 206 can generate a first time-series signal 208, a second time-series signal 210, and a third time-series signal 212 that are representations of portions of the raw time-series signal 204.”),
repeating (a) and (b) for each threshold criterion of the plurality of threshold criteria, thus causing a plurality of datasets to be stored in the memory, wherein each stored dataset meets a threshold criterion of the plurality of threshold criteria (see Liu, Figure 2, Paragraphs [0047]-[0049], “the compressed representation generator component 206 can receive the time-series signal 204 from a sensor or arrangement of sensors. The compressed representation generator component 206 can generate a first time-series signal 208, a second time-series signal 210, and a third time-series signal 212 that are representations of portions of the raw time-series signal 204.” The process is repeated for each query.);
and wherein each stored dataset comprises a plurality of data values and an indication of the time value associated with each one of the plurality of data values (see Liu, Figure 2, Paragraphs [0047]-[0049], The time-series data indicates the time associated with the data.).

Regarding claim 34, Liu teaches a data processing system comprising: an input module arranged to:
obtain input data comprising a plurality of data values, wherein each data value is associated with a time value (see Liu, Paragraphs [0001], [0005], “time-series signals from multiple sensors… raw time-series signals”);
and obtain a plurality of threshold criteria; a processor module configured to: (a) select, or generate, a dataset or a plurality of datasets that are different to one another from the input data, and determine whether each selected, or generated dataset meets a threshold criterion of the plurality of threshold criteria (see Liu, Paragraphs [0005]-[0008], [0031]-[0046], “if the query is for determining a trend pertaining to the raw time-series signal, the executor component 108 can execute the query over the first time-series signal. In another example, if the query is for generating a histogram pertaining to the raw time-series signal, the executor component 108 can execute the query over the first and the second time-series signals. In yet another example, if the query is for determining a correlation pertaining to the raw time-series signal within a relatively short time window, the executor component 108 can execute the query over the third time-series signal.”);
(b) cause each selected, or generated, dataset that meets the threshold criterion to be stored in memory in association with the threshold criterion (see Liu, Figure 2, Paragraphs [0047]-[0049], “the compressed representation generator component 206 can receive the time-series signal 204 from a sensor or arrangement of sensors. The compressed representation generator component 206 can generate a first time-series signal 208, a second time-series signal 210, and a third time-series signal 212 that are representations of portions of the raw time-series signal 204.”); 
and repeat (a) and (b) for each threshold criterion of the plurality of threshold criteria, thus causing a plurality of datasets to be stored in the memory, wherein each stored dataset meets a threshold criterion of the plurality of threshold criteria (see Liu, Figure 2, Paragraphs [0047]-[0049], “the compressed representation generator component 206 can receive the time-series signal 204 from a sensor or arrangement of sensors. The compressed representation generator component 206 can generate a first time-series signal 208, a second time-series signal 210, and a third time-series signal 212 that are representations of portions of the raw time-series signal 204.” The process is repeated for each query.); 
and wherein each stored dataset comprises a plurality of data values and an indication of the time value associated with each one of the plurality of data values (see Liu, Figure 2, Paragraphs [0047]-[0049], The time-series data indicates the time associated with the data.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161








/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161